Exhibit Century Aluminum Company Annual Incentive Plan (Amended and Restated Effective January 1, 2008) PREAMBLE: This is an amendment and restatement of the Century Aluminum Amended and Restated Incentive Compensation Plan adopted November 28, 2001 (and subsequently amended and restated), to be effective January 1, 2008 with respect to Awards for the calendar year 2008 and thereafter. 1. NAME The name of this Plan is the Annual Incentive Plan of Century Aluminum Company and its Subsidiaries (the “AIP”). 2. PURPOSE The purpose of the AIP is to motivate, through Awards payable in accordance with the provisions hereof, senior-level employees of the Company and its Subsidiaries who occupy key executive positions and who have contributed, or can contribute, to the growth and profitability of the Company and its
